Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/859,650 filed on April 27, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information Disclosure Statement/s (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
In response to restriction requirement mailed on September 8, 2022, applicant has elected the inventive concept of claims in Group I, namely claims 1-10, which election was made without traverse and filed on October 4, 2022.
 Accordingly, claims 11-20 are withdrawn and claims 1-10 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markendorf et al. US 2016/0252619 A1 (Markendorf) in view of Watnik et al., US 2016/0245902 A1 (Watnik).
With respect to claim 1, Markendorf discloses a LIDAR sensor [abstract, par. 64] for an autonomous vehicle (AV) [par. 12 – ref. to reflective target], comprising: one or more lasers [abstract, FIG. 2b, 25a and 25b] outputting one or more laser beams [abstract, par. 121, FIG. 2b, 28a and 28b]; one or more non-mechanical optical components [FIGS. 2a-2b, pars. 114, 121, camera 24] to (i) receive the one or more laser beams [pars. 12, 114], (ii) configure a field of view of the LIDAR sensor [pars. 12, 119], and (iii) output modulated frequencies from the one or more laser beams [par. 133]; and one or more photodetectors to detect return signals based on the outputted modulated frequencies from the one or more laser beams. While Markendorf discloses a fine targeting detector 58 in FIG. 2b, Markendorf does not explicitly disclose detector 58 is capable of detecting modulated laser beams. However, Watnik discloses one or more photodetectors to detect return signals based on the outputted modulated frequencies from the one or more laser beams [FIG. 1, detector 30, pars. 17-18 noting that Watkin uses spatial light modulation (SLM)]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Markendorf with Watkin with the motivation to devise a method and apparatus for tracking moving objects using spatial light modulation [Watkin: abstract, par. 34].
With respect to claim 2, Markendorf in view of Watkin, disclose all the limitations of claim 1 and further discloses wherein the one or more non-mechanical optical components comprises one or more beam splitters to output the modulated frequencies [par. 7, FIGS. 2a-2c, element 56].
With respect to claim 3, Markendorf in view of Watkin, disclose all the limitations of claim 2 and further discloses wherein the one or more beam splitters comprise one or more adjustable beam splitters to configure a field of view of the LIDAR sensor [par. 7 – ref. to motorized adjustment of beam-splitting element].
With respect to claim 4, Markendorf in view of Watkin, disclose all the limitations of claim 3 and further discloses wherein one or more processors to process the return signals and dynamically generate a live map of a surrounding environment of the AV [par. 21].
With respect to claim 10, Markendorf in view of Watkin, disclose all the limitations of claim 1 and further discloses wherein the one or more lasers comprise a fiber laser [par. 117]
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Markendorf in view of Watkin, as applied to claim 4, and further in view of Fried et al., US 2016/0356890 A1 (Fried).
With respect to claim 5, Markendorf in view of Watkin, disclose all the limitations of claim 4. But Markendorf and Watkin, alone or in combination, do not explicitly disclose wherein the one or more processors receive feedback data from a control system of the AV and adjust the field of view of the LIDAR sensor based on the feedback data. However, Fried discloses wherein the one or more processors receive feedback data from a control system of the AV and adjust the field of view of the LIDAR sensor based on the feedback data [par. 190 – ref. to adjusting the range and cross-range detection]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Markendorf and Watkin with Fried with the motivation to devise a method and apparatus for imaging a scene for estimating multiple three-dimensional (3D) representations, each of which corresponds to a respective portion of the scene [Fried: abstract].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Markendorf in view of Watkin and Fried, as applied to claim 4, and further in view of Droz et al., US 2016/0291134 A1 (Droz).
With respect to claim 6, Markendorf in view of Watkin, disclose all the limitations of claim 5. But Markendorf, Watkin and Fried, alone or in combination, do not explicitly disclose wherein the feedback data indicates a speed of the AV. However, Droz discloses wherein the feedback data indicates a speed of the AV [par. 99]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Markendorf, Watkin and Fried with Droz with the motivation to devise a method and apparatus for a LiDAR system including a controller configured to receive a moving vehicle information such as a position, a location, a direction of motion and speed of the vehicle [Droz: abstract].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Markendorf in view of Watkin, as applied to claim 4, and further in view of Smitherman US 2007/0046448 A1 (Smitherman).
With respect to claim 9, Markendorf in view of Watkin, disclose all the limitations of claim 1. But Markendorf and Watkin, alone or in combination, do not explicitly disclose wherein the outputted modulated frequencies modify one or more reflectance parameters of the LIDAR sensor. However, Smitherman discloses wherein the outputted modulated frequencies modify one or more reflectance parameters of the LIDAR sensor [par. 64]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Markendorf and Watkin with Smitherman with the motivation to devise a vehicle-based data collection and processing system which may be used to collect various types of data from an aircraft in flight or from other moving vehicles, such as an automobile, a satellite, a train, etc. [Smitherman: abstract].

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 7 and 8, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 7:
“The LIDAR sensor of claim 4, wherein the one or more processors further identify a road gradient in a forward traveling direction of the AV, and dynamically adjust the field of view of the LIDAR sensor based on the road gradient.”
With respect to claim 8:
“The LIDAR sensor of claim 4, wherein the one or more processors detect that the AV is in a high caution mode and adjust the field of view of the LIDAR sensor based on the AV being in the high caution mode.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Carrieri et al., US 8,164,742 B1, discloses LiDAR dual-beam system.
Chande et al., US 5,212,738 A, discloses scanning laser measurement system.
Lipson, US 2015/0219764 A1, discloses low-cost LiDAR system for automotive.
Breed, US 2014/0152823 A1, discloses technologies to obtaining information about objects around a vehicle.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485